Title: Bidé de Chavagnes to John Adams: A Translation, 28 July 1780
From: Chavagnes, Bidé de
To: Adams, John


      
       My Dear Sir
       Aboard the Bien Aimé at Ferrol 28 July 1780
      
      My concern for you, Messrs. Dana and Thaxter, and your dear children leads me to have the pleasure and honor of inquiring after your health, which much concerns me, and to give you news of my own, since you were kind enough to ask. I have been feeling quite well since our departure from Brest on the 13th of this month. After eight days of smooth sailing we arrived by some miracle at Ferrol, for the British fleet deployed in the gulf is taking advantage of the season’s favorable winds to roam everywhere. They have tried to cut out one of our three deckers at St. Andero, and during the eight days that we have been here our look-outs have spotted twenty-two vessels heading first for Cape Finisterre and then, in the last two days, for Cape Ortegal. Since my vessel is the poorest sailor, we were very lucky to outrun them. We ran into fog for nearly twenty leagues off the coast of Spain.
      We are a large company here, three French ships of the line, two Spanish and a third preparing for sea, four frigates, and a convoy of 60 merchant ships whose arrival should be of great importance to our colonies, but I fear that it would be too dangerous to send it off now. A frigate has been sent to reconnoiter the British fleet, but although it is fast, I fear for her. We are in great need of favorable winds from the southwest or, better yet, a visit to this coast of our fleet at Cádiz. Otherwise I do not see how we can successfully leave Ferrol and sail past Cape Finisterre before the end of August, since such a fleet would be 4 or 5 leagues long. It is difficult to avoid being seen when one is constantly beset by small vessels that come as far as the harbor entrance to watch us. Since they are so quick, they scoff at us.
      I have renewed my acquaintances at Ferrol, but fear staying here long enough to become bored. This is already happening, but I always eat and sleep on board. As you know, the shore is too expensive. The commandant of Ferrol and the consuls at Corunna and Ferrol are well and have inquired after you.
      We are supposed to go on to Cádiz. If you are willing to risk sending me a letter there to give me your instructions, I would be most gratified. We have no interesting news at the moment. It is so hot that I am drenched in sweat as I write this. I wish good health to you, as well as to your friends and family. Keep in touch and never doubt the sincere sentiments of respectful devotion with which I have the honor to be for life, my dear sir, your very humble and very obedient servant.
      
       Bidé de chavagnes capne. des vaux. du roy de france
      
      
       If you see Mons. de Sartine, please convey to him my deep respect.
      
     